Chief Justice Paynter
(concurring in result).
Two things are as certainly established by the evidence in this case as it is possible to establish anything by human testimony. One is that William G-oebel was assassinated while peaceably passing through the State-house grounds to discharge his duties as a member of the Kentucky Senate; the other that the assassin fired the fatal shot from a window in the private office of Caleb Powers-, the Secretary of State. Under the indictment, and under the well-established rules of practice in this- State, James Howard could have been found guilty of murder if the proof showed that he either fired the fatal shot, or aided *374.and abetted another in doing so. ■ So the jury was authorized to find him guilty of murder if the evidence warranted it in reaching the conclusion that he was the principal or an aider and abettor. The indictment charges that the appellant, James Howard, Henry Youtsey, and others were guilty of the offense. If the testimony showed that Youtsey fired the shot, and the appellant, Howard, was present, aiding and abetting, he was guilty; if it showed that the appellant, Howard, fired the shot, and Youtsey was present, aiding and abetting, he was guilty. Then any testimony 'which conduces to show either of them to be a principal or an aider and abettor was competent. For the purpose of considering the questions which I will discuss it is necessary to briefly state some of the evidence offered conducing to show the guilt of the parties. In doing so I will briefly call attention to,some of the testimony against Youtsey and the appellant Howard. William Goebel, then a senator, but afterwards declared governor by the Legislature, was shot at about 11:15 a. m. on January 30, 1900. The evidence introduced by the appellant, Howard, conduces' to prove that he left his home (Manchester, Ky.), on the morning of the 28th of January, 1900, and rode to London, Ky., arriving there at about 2 o’clock in the afternoon. He remained there during the night, and the next morning went to Winchester, - Ky., from which place he came to Frankfort, arriving at 10:17 a. m., about one hour before the assassination. The accused claims that he did not go to the State-house square until the afternoon on the day of his arrival; that upon his arrival he went to the Board of Trade Hotel, and remained there a short time, walked toward the State-house grounds, met a stranger by the name of Robinson, and engaged him in conversation, and returned with him to the Board of Trade Hotel, where he was at *375the time the fatal shot was fired, and where he remained until some time in the afternoon, when he went to the StateJhouse. His defense is an alibi. He claims that he was notified by John G. White, of Winchester, to come to Frankfort with the view of obtaining a pardon for the killing of George Baker, for which offense he stood indicted. Ed Parker lives at London, Ky., and was on his bond in the case wherein he was indicted for the killing of Baker, and also one of his attorneys. He testified that Howard passed his office, while in London, on his trip to Frankfort, but did not stop to see him; and also that J. G. White had written to him before' that time to do certain things to- aid -Howard in procuring a pardon, and that he had not done the things which White requested him to do. He also testified that he did not speak to Howard while in London, or endeavor to have an interview with him. I will add 'here that Howard says he thinks- he talked to Parker in regard to the matter; but if he did not talk to him then, he did, not . advise .either of his attorneys of his purpose to come to Frankfort to get a pardon, or ask their aid in the matter. John Ricketts testified that he was in the agricultural office on the day before the assassination, and was in conversation with Youtsey as to the contest that was then pending before the Legislature for the office of Governor, wherein William Goebel was contestant and W. S. Taylor eontestee, and YAutsey said: “The way to settle it was to put Goebel -out of the way, and that he had $100 of his own money to have it done, and he thought there were ten or eleven others that wanted it done as much as he did; and he thought it could be done from the executive building, and the man who did it escape through the basement.” He also testified that fifteen or twenty minutes before the shooting Youtsey rushed into the agricultural building, and *376said for some of them to come with him; that he, together with others, went to'the executive building, and Youtsey stationed them at the foot of the stairway on the inside of the building, and told them that something was going to happen, and for them to stand there, that there would be a man come down among them, and for them to scatter off together; that the witness realized something was going to happen, and left the men standing at that place, and left the building.
It also appears that the stairway where the men were stationed was near the door leading into the private office of the Secretary of State from the hallway. It is proven by Lewis Smith, who knew Youtsey well, that immediately after the shooting he (Youtsey) ran down the stairway which leads to the basement from a point near a door in the Secretary of State’s office; that he went on through the basement. It is proved by Ed. Thompson, Jr., that shortly thereafter Youtsey was seen to. enter the executive building from the Lewis street entrance. It is proven by Walter. Day that some days before the assassination Youtsey told him that, if he could get $300, he could settle the contest. W. H. Culton testified that some time before the assassinaiion he saw Youtsey with a box of cartridges in his hand; that he told him he had a scheme by which he thought he could kill- Goebel, and showed him a cartridge, and said he thought it would be the thing to do it with; that he had a key to the Secretary of State’s office; that he could get in whenever he wanted to; that he had examined a window in that office, and that he could be killed from that window, and no one would know anything about it; that he could pull thp blind down a certain distance, fire the shot, and-.get out'1 through the basement; and said that he had smoke*377less cartridges that fired steel balls, and opened a box and' showed them.
The window blinds in the private office of the Secretary of State were discovered to be down immediately after the shot was fired. Wharton Golden testified that he, John, and Caleb Powers left for Louisville in the morning of the day of the assassination, and that John Powers, a brother of Caleb Powers, had given Youtsey a key to a door in the Secretary of State’s office. Some of the testimony tending to establish the guilt of Howard is as follows: W. H. Culton testified that during the evening of the day of the assassination he met Jim Howard in the agricultural office, and, after greeting him, he said to Howard he was glad to sec? him, and asked him when he came, and he laughed, and said, “I have been here a week,” and Culton said, “I have never seen you.” He again laughed, and said, “I know that.” Afterwards they wore in the Secretary of State’s office together, and Culton says while they were standing there Howard pulled out some cartridges in his hand, and said, “These are forty-five pistol cartridges,’’ and then put them back, and pulled! out another cartridge, and said, “That is a Winchester cartridge, a Winchester forty-five, and shoots smokeless powder.” He asked him what he meant by it, and he said nothing. Witness further testified that Howard said “Goebel would die, but said, if there had been something or other on the cartridge, he would have died immediately — something of that kind' — but said he would die anyhow.” He also testified that Howard told him that he had been at the Capital Hotel, where Goebel was carried afte» he was shot, and in speaking of Goebel he said, “Damn him, he will die anyhow.” The witness also testified that Howard pointed to the tree, and said: “'Some guys didn’t understand” but, he said, 'Do you see *378that tree? If you want to make a dead shot at a moving object, take a sigjht on that tree, and when the object passes by you will make a dead shot every time.’ ” This latter statement is important, as the body of the deceased, at the time the shot was fired, was in line with a hackberry tree viewed from the windows in, the offiqe of the Secretary of ■State. The witness also testified that Howard said, “He had always heard Jack Chinn was considered! a brave man, but you ought to have seen that son of a b-run when that shot was fired out there;” whereupon the witness asked him how he knew, and Howard replied, “Don’t ask me any fool questions.”
Jack Chinn was with Goebel when he was shot. Wharton Golden testified that on the morning of the 31st of January, 1900, he had a conversation with Jim Howard in regard to Jack Chinn, in which Howard said, “I understand Jack Chinn is a great race horse starter, but he never started a 'horse that could run as fast as he can;” whereupon Golden asked' him how he knew, and Howard! replied, “I ought to know; he was with Goebel.” He also testified that on the same morning Howard expressed a desire to join the military company^ of which John Powers was captain. John Powers agreed to it, and said for Howard to get some blankets, but Caleb Powers advised them not “to take Jim into the company.” James S. Stubblefield was deputy assessor of Olay county under Howard, and some two or three days before Howard left for Frankfort he had a conversation with Mm, in which he said: “Jim, I believe I will write down and get Governor Taylor to give me a captain’s place to get up a company here^ and take a number of men down there to fight. Jim said, ‘You can’t fight; you can’t stand up;’ and said, ‘I am attending to that. I am getting letters every once and a while from Taylor, and *379I will attend to that.’ ” He testified that on Howard’s return from Frankfort he came to his house one night to get the witness’ son to take a horse to London. During the time he was there witness remarked to him that: “You have had a batch of fun at Frankfort,” and he said, “Yes, we have had hell, and cleaned up the patch.” Witness then said, “Jim, what do you mean by cleaning up the patch?” He said, “You know whenever I look through the sights of my pistol or gun I always get meat or money— one; and, by God, this time I have got both.”
Witness testified that he had a subsequent conversation with Howard, and gives it as follows: “ ‘Jim, I have been studying about the conversation we had the other night. Do you mean to say you killed Goebel?’ He said: ‘By God! I mean just what I said.’ I said then: ‘Jim, you ought not to talk so much. You will get yourself in trouble.’ He said: ‘By God1! my friends won’t go back on me, and, if they want me, let them come and get me. -By God! five hundred men can’t take me out of this town.’ ”
Robert Allen testified that he had a conversation with Howard in regard to the assassination of Goebel, in which Howard said, “I know the identical man that did it, and thank the God above for it.” Afterwards Howard came to this witness, and wanted to explain the previous' conversation which they had1 had, and said that he meant to say that he knew who had indicted him, and he thanked the God above for it. This explanation seems to have been made from the fact that some one who' was present when he had the first conversation had suggested that he ought not to have said what he did1 to the witness. John L. Jones was introduced as a witness, who testified that on the morning after the shooting of Goebel Jim Howard came to where he was cooking breakfast, and attracted his attention by *380giving him a slap on the back, and in the conversation the witness told him there was nothing in the shooting of Goebel, and he replied there was1 — “that he was- shot by a damned dead shot.” The witness testified that after the death of Goebel he had another conversation with Howard, in which he said, “Didn’t I tell you he was shot by a dead •shot?” and further said that “whenever he shot he shot to kill.”
C. T. Jones, son of John L. Jones, testified that Howard said to him, in response to a suggestion that Goebel was not shot, “Yes, he was, and he was shot a deadener.” James F. Dailey, Charles Howard and R. O. Armstrong testified that a few minutes after the shooting Jim Howard and some other men stood on the steps of the executive building (some of whom had guns in their hands) for the purpose of preventing any one from entering that building. Dailey, Howard1, and Armstrong recognized the defendant, Howard, as being one of the men standing on the steps at the time stated. E. T. Lillard, Jr., testified to the similarity in the appearance of the defendant, Howard, and one of the men whom he had seen on the steps of the executive building; that the man he had taken to be Jim Howard was a man with a cast in one of his eyes, but it did not appear so marked at the time he testified as on the day he saw him on the steps. Bowman Gaines and Ben Rake testified that shortly after the shooting they saw a man jump over the fence back of the executive building into Clinton street, and go down that street; that they recognized the defendant, Howard, as being the man whom they had seen. These witnesses all testified that he had a dark or brown stubby mustache at that time.
The defendant did not offer any witnesses who said they were present at the time Dailey and others testified that the *381defendant, Howard, was on the steps of the executive building. This testimony is sought to be impeached by the testimony of two witnesses who say that Howard was in the office of the Board of Trade Hotel when the shot was fired, and also by the testimony of some of Howard’s acquaintances, to the effect that he had not been wearing a mustache for some time before he came to Frankfort. The testimony of these witnesses that Howard had not been wearing a mustache may be substantially true, and still the jury may not have concluded that it impeached the testimony of the witnesses offered by the Commonwealth to show that he was at the executive building at the time of the shooting. It may have been inferred by the jury that a few days-’ growth of beard gave him the appearance of having a short, stubby mustache at the time the witnesses for the Commonwealth claimed to haAre seen him on the steps of the executive building. One witness for the Commonwealth testified that on the night following the shooting- he saw the accused, Howard, and he had the appearance of having been freshly shaved. The Commonwealth introduced two or three witnesses, who testified that neither Howard nor his alibi witnesses were in the office of the Board of Trade Hotel at the time the shot was fired. The jury might have reasonably concluded that the evidence offered to establish the alibi was completely destroyed by the evidence of the Commonwealth. The jury had the right to draw any reasonable- inference that could have been drawn from the statement which Howard made that “he remained away from the State house until late in the afternoon on the day of the shooting. The jury may have regarded the statement as being discredited from the fact that Howard had reason to believe he had friends at the State house, and naturally would have gone there on that *382account, and also in regard to the business which he claims brought him to Frankfort. The jury may have attached some importance to the fact that'Caleb Powers objected to him’joining John L. Powers’ company on the morning after the assassination. It is claimed that the testimony of John L. Jones is not worthy of credit, because he- had been in the penitentiary on two occasions for manslaughter, and that he had been looking up testimony for the prosecution on promise that he would be paid for his services. It is claimed that Stubblefield’s testimony was impeached by proof of bad character, and by proof that he had made statements inconsistent with those made upon the witness stand. Stubblefield had been a school teacher, deputy sheriff, and deputy county assessor under the accused, Howard. He states the circumstances under which he disclosed the statements which he claims Howard made to him. He went to Cincinnati,, and it was reported in Clay county that he was making statements showing Howard’s connection with the killing of Goebel. At this Howard’s friends became incensed, and the witness was advised to leave the county, or he would be killed. After this he says he concluded to tell what Howard stated to him, but says he had not done so previous to that time. His own testimony shows that he did not condemn Howard for killing Goebel, if he did it, but, on the contrary, at the time of the conversation and afterwardis, would have protected him, if possible, from prosecution therefor. Jones and Stubble-field are the kind of men to whom one might suppose Howard would give his confidence if he had killed Goebel. He never would have made such an admission to a man in his neighborhood who abhorred murder, and believed that murderers should be punished. The jury that tried Howard) would not have subjected itself to the charge of faulty rea*383soning if it had concluded that Jones and Stubblefield were not first-class citizens, but were the kind of men that Howard would have naturally selected for the purpose of imparting the fact that he had killed Goebel.
I have called attention'to the leading facts of the case with the view of showing that an error slightly prejudicial to the defendant would not justify a reversal of this ease, because the Code of Practice, which confers jurisdiction upon this court to review the action of the lower court in criminal cases, gives the court the power to determine from all the facts in the case whether the substantial rights of the accused have been prejudiced by the action, of the lower court. On the examination in chief, the accused, Howard, desired to show the purpose for which he came to Frankfort, and to do so the following questions were propounded by his attorney, and the following answers were made: “Q. When were you here again? A. I came here on the 30th January. Q. Is there an indictment pending against you. A. Yes, sir; I am indicted in Clay county. Q. For what? A. For killing George Baker. ... Q. What did you come down here on the 30th for? A. I came here to try to get a pardon. Q. For what? A. For the killing of George Baker.” On cross-examination the witness was asked: “Q. Was not he an old man, unarmed, with Ms hands up, begging you for God’s sake to spare his life? A. I could not say whether he was unarmed or begging. I do not remember very much about him.” It is insisted that this question was an improper one, and the answer thereto was prejudicial to the defendant. For the purposes of what I will say with reference thereto, I will concede that it was an improper question; but whether it was prejudicial or not, in view of the facts developed in the record, is entirely a different question. The accused testified *384that lie was indicted in. the Clay Circuit Court; that he came to Frankfort to get a pardon for “the killing of Baker.” It will be observed that Howard testified that he had killed Baker; that he was indicted for it; that his plea was “emotional insanity.” He did not claim that he had killed Baker in self-defense, but that he had done so when he was insane. On cross-examination of two or three witnesses by Howard’s attorney the witnesses were made to state substantially that the accused' had killed Baker. The jurjr had before them testimony that he had killed Baker, that he was indicted for it, that he had no defense except emotional insanity, and that he had applied to Governor Taylor for a pardon for the killing of Baker; thus calling the jury’s attention to the fact that he was unwilling to be tried by a jury of his peers on the charge of killing1 Baker. Now, with all these facts before the jury, together with the facts that I have recited above, I do not think the answer which he made to the objectionable question prejudiced him in the mind of the jury. The answer was not an acknowledgment that he had killed Baker under the circumstance indicated by the question, for he said he could not remember very much about Baker, which answer is consistent with his plea of emotional insanity.
It is urged that the testimony of one W. D. Weaver, late superintendent of schools, in relation to what Judge Tinsley said to the accused, Howard, is incompetent and prejudicial. He testified in regard to Howard’s return from Frankfort, and what took place in the court house at London. He said Howard came in, shook hands with some present, passed on to Judge Tinsley, and the judge said, “Good morning, dim,” reaching his hand, and he said, “I am glad to see you,” and they greeted each other. The *385judge said, “Jim, I want to compliment you on what you did in Frankfort.” Following the foregoing statement the witness was asked, “What did Jim- Howard- do?” He answered, “He nodded his head, and passed on. Howard did not open his mouth.” From the testimony of Weaver Judge Tinsley did not mention anything which Howard had done at Frankfort. He simply said he heard of him through liis- son, who was a member of a military company at Frankfort. The employment of the word “compliment” would indicate1 that Tinsley desired to commend him for some act. If Howard had accommodated the son of Judge Tinsley while at Frankfort, he newer would have thanked him by saying that he desired to compliment him for what he had done. There is nothing proven in this record to show that Howard did anything at Frankfort worthy of mention unless the testimony tends to connect him with the assassination of Goebel. It is true, the witness says that Howard 'said nothing, simply nodded his head. The nod did not indicate that he was adverse to receiving words of compliment from Judge Tinsley, but, on the contrary, it would imply that he wars willing to accept the compliment which the judge gave him for what he did at Frankfort. It is but just to Judge Tinsley to say that he denies he used the language imputed to him by the witness, Weaver; but, in my opinion, the jury should be allowed to determine what, if any, weight should be given to this testimony. If Howard had failed to nod his head, then I would say that the testimony was incompetent.
While I think the instruction on the subject of the effect to be given the testimony of accomplices could- have been somewhat improved by a little change in its phraseology, yet, for the reasons which are given in the dissenting opin*386ion this day delivered in the case of Powers v. Com., 110 Ky., 386 (22 R., 1807) (61 S. W., 735), I do not think it was misleading to the jury.
There is another question in the case that has given me some concern, and that is the objectionable remarks made by Mr. Williams, in his closing argument to the jury, with reference to the opinion of the Commonwealth's attorney, Mr. Franklin, as to the guilt of the accused, and the penalty which should be inflicted upon bim. Whatever the opinion of the court may be, or my individual opinion as to the guilt of the accused, he is entitled to have a fair trial, and, as I can not determine with reasonable certainty as to what might have been the effect of the remarks on the mind of the jury, I do not dissent from the conclusion of the court that the defendant is entitled to a new trial.